Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “12” has been used to designate both “main frame assembly” and “base”.
Reference character “20” has been used to designate “lower arm assembly”, “roller assembly”, and “stabilizing arm”.
Reference character “40” has been used to designate both “upper arm assembly” and “pivoting arm assembly”.
Reference character “60” has been used to designate both “pivoting arm” and “stabilizing arm”.
The drawings are objected to because in Fig. 16 it is unclear how hydraulic cylinder 80a is connected to the other components of the roller assembly 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should refer to both the claimed apparatus and the claimed method.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PILE STAGING STAND ASSEMBLY AND METHOD OF USE.

The disclosure is objected to because of the following informalities:
In line 5 of paragraph 0004, “Caisson” should not be capitalized.
In line 9 of paragraph 0005, “Caisson” should not be capitalized.
In line 3 of paragraph 0009, “Caisson” should not be capitalized.  
Appropriate correction is required.
Claim Objections
Claims 3, 4, 11, and 12 are objected to because of the following informalities:  
Regarding claim 3, Examiner recommends inserting “of the lower arm assembly” after “the roller” in line 5, or something similar, for clarity.
In line 4 of claim 4, “is” should be inserted before “connected”.
In line 10 of claim 11, Examiner suggests changing “pile staging assembly” to “pile staging stand assembly” to be consistent with terminology used elsewhere in the claim(s).
In lines 1 - 2 of claim 12, Examiner suggests changing “pile staging assembly” to “pile staging stand assembly” to be consistent with terminology used elsewhere in the claim(s).
In line 2 of claim 12, Examiner suggests changing “pile staging assembly” to “pile staging stand assembly” to be consistent with terminology used elsewhere in the claim(s).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 - 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of copending Application No. 17/343,028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:  Claim 13 of the ‘028 application recites all of the claim limitations recited in claim 11 of the present application except for a pivoting arm partially housed into a pivoting arm housing, wherein the pivoting arm housing is installed onto a main frame assembly.  Claim 3 of the ‘028 application recites a pivoting arm partially housed into a pivoting arm housing (the pivoting arm housing houses a partial length of the pivoting arm), wherein the pivoting arm housing is installed onto a main frame assembly (the pivoting arm housing secured to the main frame assembly).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as recited in claim 13 of the ‘028 application to include the pivoting arm housing having a partial length of the pivoting arm housed therein as recited in claim 3 of the ‘028 to prevent damage to at least a portion of the pivoting arm due to contact with soil and rock particles or equipment operating near the pile.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites both a “lower arm assembly” and a “roller assembly”.  However, as described in the specification, the “lower arm assembly” and the “roller assembly” refer to the same assembly of structural elements.  Therefore, the specification does not provide written description for a lower arm assembly and a separate roller assembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “pivoting arm pin is configured to fix an angle” is confusing because the aforementioned limitation can be interpreted in different ways, such as “the pivoting arm pin is configured to correct a problem with the angle” or “the pivoting arm pin is configured to permanently place the pivoting arm in a particular angle”. 
Regarding claim 6, it is unclear whether the “at least one stand” as recited in line 2 refers to the same structural element(s) as the “at least one stand” as recited in claim 1, from which claim 6 depends, or if it/they represent additional structural limitation(s).
Regarding claim 11, it is unclear as to how many cables Applicant intends to recite.  In line 8 of claim 11, the recitation “a cable to each cable attachment fixture” indicates a single cable attached to a plurality of cable attachment fixtures”.  However, the recitation “each of the cables”, as recited in line 9 of claim 11, indicates a plurality of cables.  For purposes of examination, claim 11 has been interpreted as requiring a plurality of cables, including one separate cable for each cable attachment fixture, as best understood by Examiner.
Regarding claim 19, it is unclear whether “a cable” as recited in line 1 refers to one of the cables as recited in claim 11, from which claim 19 depends, or if it represents an additional structural limitation.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 6:  “the roller assembly”
Claim 5, line 4:  “the second end”
Claim 6, line 1:  “the assembly”.  It is unclear whether the aforementioned limitation refers to “the assembly for staging a pile”, “the lower arm assembly”, “the roller assembly”, or “the upper arm assembly”.
Claim 6, line 3:  “the stands”.  The aforementioned limitation has been interpreted as “the at least one stand”, as best understood by Examiner.
Claim 9, line 2:  “each main frame assembly”
Claim 14, line 3:  “the front”
Claim 15, lines 1 - 2:  “the length”
Claim 19, line 4:  “the center” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 7,585,133; hereinafter Jones ‘133).
Regarding claim 11, Jones ‘133 discloses a method for staging a pile, comprising the steps of: providing a pile staging stand assembly (apparatus 10) having a plurality of stands connected to each other, wherein each stand comprises a pivoting arm (half of guide member 14) partially housed into a pivoting arm housing (pile guide 11), wherein the pivoting arm housing is installed onto a main frame assembly (base frame 12), and a first cable attachment fixture (unlabeled elements on the unlabeled struts of the pile guide to which the unlabeled cables are attached as shown in Figs. 7 and 8) secured onto the pivoting arm housing (11); and further wherein each stand comprises a front, a rear and two sides; securing a cable (unlabeled cables as shown in Figs. 7 and 8) to each cable attachment fixture; joining each of the cables into a lift attachment (hook 52); and maneuvering the pile staging assembly via a crane (col. 4, line 66 teaches a crane attached to the pile guide 11) engaging the lift attachment (Figs. 1 - 8; abstract; col. 3, lines 40 - 50; col. 4, lines 27 - 66).
Regarding claim 12, Jones ‘133 further discloses the step of maneuvering the pile staging assembly includes the step of lifting the pile staging assembly (10) away from the ground (Figs. 7 and 8; col. 4, lines 60 - 64).
Regarding claim 13, Jones ‘133 further discloses the step of maneuvering the pivoting arm (half of guide member 14) towards and away from the main frame assembly (12) (Figs. 1, 3, 5, 6, and 8; col. 2, lines 43 - 45).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchin (US 2011/0158752).  Hitchin discloses a method for staging and stabilizing a pile on a surface, comprising the steps of: transporting a plurality of pile staging stands via a transport arrangement (surface vessel, not shown); lifting (using wires 16, 18, and 20) each of the plurality of pile staging stands (base assembly 10) from the transport arrangement; positioning each of the plurality of pile staging stands in surrounding proximity to the pile (50); spacing each of the plurality of pile staging stands in relation to the pile for stabilizing the pile; and pivoting an arm (one of the three arms of the triangular-shaped base assembly; paragraph 0115) of each of the plurality of pile staging stands in relation to the pile for stabilizing the pile (Figs. 1(a) - 1(d), 2(a) - 2(d), 3(a) - 3(d), 7(a), and 7(b); abstract; paragraphs  0089, 0090, and 0115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 2018/0106007) in view of Jung et al. (US 2014/0154015).  
Regarding claim 1, Mack discloses an assembly for staging a pile (P), comprising: at least one stand  (pile guide 1) having a base (guide sleeve 2), having a front end (end of guide 1 adjacent guide members 7a, 7b in Fig. 1) and a rear end (end of guide 1 adjacent unlabeled funnel in Fig. 1), wherein each stand comprises: a lower arm assembly (guide members 7a, 7b and associated hydraulic cylinders 9, 10) slidably (piston slides when extending and retracting) connected to the base (2), wherein the lower arm assembly is configured to move laterally away and towards the pile (hydraulic cylinders 9, 10 extend and retract towards and away from the pile P), and further wherein the roller assembly further comprises a roller (5) located towards the front end; and an upper arm assembly (guide members 4a, 4b and associated hydraulic cylinders 9, 10) connected to the base (2) and a second roller (5) connected to an end of the arm (4a) (Figs. 1 and 1; paragraphs 0037 - 0040).  Mack fails to disclose the arm is a pivoting arm configured for pivoting towards and away from the base.  Jung teaches an arm is a pivoting arm (lever 34) is a pivoting arm configured for pivoting towards and away from the base (tube 5) (Figs. 1 and 4; paragraph 0050).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Mack with the pivoting arm as taught by Jung to allow the pile to assume positions that are inclined with respect to vertical in order to drive the pile inclined into the ground.
Regarding claim 2, Mack fails to disclose a pivoting arm housing secured to the base, wherein the pivoting arm housing houses a partial length of the pivoting arm; and a pivoting arm pin insertable into the pivoting arm housing and engageable with the pivoting arm, wherein the pivoting arm pin is configured to fix an angle of the pivoting arm.  Jung teaches a pivoting arm housing (portion of unlabeled shaft of drive means 28a covering a portion of lever 34; Fig. 4) secured to the base (the unlabeled shaft of drive means 28a is secured to the base (tube 5) via unlabeled flange; Fig. 4), wherein the pivoting arm housing houses a partial length of the pivoting arm (34); and a pivoting arm pin (unlabeled pin in Fig. 4) is insertable into the pivoting arm housing and engageable with the pivoting arm, wherein the pivoting arm pin is configured to fix an angle of the pivoting arm (Fig. 4; paragraph 0050).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Mack with the pivoting arm, pivoting arm housing, and pivoting arm pin as taught by Jung to allow the pile to assume positions that are inclined with respect to vertical in order to drive the pile inclined into the ground.
Regarding claim 8, Mack further discloses the arm (4a) is telescopic (each arm 4,  7 is moveable radially via telescopic movement of pistons associated with hydraulic cylinders 9, 10) (paragraphs 0039 and 0040).
Regarding claim 10, Mack further discloses the base is secured to a barge (surface vessel, not shown; Examiner takes the position that a surface vessel is functionally equivalent to a barge.) (paragraph 0037).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Jung et al. as applied to claim 1 above, and further in view of Jones (US 6,749,371; hereinafter Jones ‘371).  Mack in view of Jung discloses all of the claim limitations except a cable attachment fixture secured to each main frame assembly.  Jones ‘371 teaches a cable attachment fixture (unlabeled structural element containing lifting point 34; Fig. 5) secured to each main frame assembly (pile guide 20) (Figs. 4 and 5; col. 4, lines 3 - 4) to provide a means for lowering the pile guide through the splash zone.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the cable attachment fixture as taught by Jones ‘371 to provide a means for raising and lowering the main frame assembly into a predetermined position.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones ‘133.  Jones ‘133 further discloses the step of securing a cable to each cable attachment fixture (unlabeled elements on the unlabeled struts of the pile guide to which the unlabeled cables are attached as shown in Figs. 7 and 9) comprises securing each of the cables (cables extending between hook 52 and pile guide 11) at a load angle of approximately 45 degrees from the main frame assembly (12); and wherein the lift attachment (52) is located towards the center of the pile staging stand assembly (10) (Figs. 7 and 8).  Jones ‘133 fails to explicitly teach a load angle of 45 degrees.  Examiner takes the position that the specific load angle lacks criticality in the claims and is a design consideration within the skill of the art based upon the size and shape of the pile staging stand assembly.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchin in view of Gunter (US 2019/0218739).  Hitchin discloses all of the claim limitations except the step of telescoping the arm in relation to the pile for stabilizing the pile.  Gunter teaches the step of telescoping an arm (hydraulic cylinder 20) in relation to a pile (7) (Figs. 1 - 3; paragraph 0023).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pivoting arm as disclosed by Hitchin with the telescoping arm as taught by Gunter so that the staging apparatus can be used to support piles of different sizes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/29/2022